Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 5 December 1780
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            
                                
                            My dear General
                             December the 5th 1780
                            in the evening
                        
                        However acquainted I may be with our intentions, I thought upon the whole that I should Better wait for your
                            approbation Before I present any opinion of yours to the Spanish or French generals in the West indies. I will, I know,
                            loose the opportunity of the Confederacy, But many vessels are going that way and if my letters meet with your approbation
                            I shall send them By triplicates—I impatiently wait for your answer. I will write to Gal Greene to let him know of this
                            intended expedition which tho uncertain as all human events are may be however in a great measure depended upon.
                        I confess that I don’t hope to prevail upon the Spaniards to come here. But if you will you Count de
                            Rochambeau and cher de ternay may try. In that case I wish you would write to Both of them. My letter will at all events
                            give some Remoted chance of theyr doing what I wish and insure theyr communicating with Gal Greene. For political Reasons
                            I also wish to draw them into this Correspondance.
                        Cher de La Luzerne wishes his paquet to Count de Rochambeau to be forwarded as speedily as possible. Adieu,
                            my dear general, your most Respectfully and affectionately
                        
                            Lafayette
                        
                        
                            Inclos’d I send you something Relating to the southern army.
                        

                    